On Rehearing.
White, J.
We granted a rehearing, not because we doubted the correctness of our former conclusion, but because owing to the gravity of the question we thought it well that an opportunity should be ours to give the issues a second examination before making our decree final. ■On the rehearing we have had, both orally and by brief, renewed and able discussion, and our views remain unchanged. The effect of our re-examination has strengthened our conviction as to their entire correctness. We have expressed them fully in the opinion hitherto filed, ■and we see no necessity to reiterate them.
It is therefore ordered that our former decree remain undisturbed.